Case: 1:15-cv-08542 Document #: 127 Filed: 04/22/19 Page 1 of 2 Page|D #:1009

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

WM CAPITAL MANAGEMENT, INC. AS
SUCCESSOR IN INTEREST TO THE
FEDERAL DEPOSIT INSURANCE
CORPORATION, AS RECEIVER FOR
EDGEBROOK BANK,

Plaintiff,
v.

BOS-1952, LLC, 1952 CHICAGO, LLC,
JESSE BOYLE, and UNKNOWN OWNERS
AND NON-RECORD CLAIMANTS,

Defendants.

Case No. 15-CV-8542

\_/\_/\/\/VVVVV\/\/V\-/\-/

NOTICE OF FILING

PLEASE TAKE NOTICE that on the 22nd day of April, 2019, We have flled With the
U.S. District Court of the Northern District of Illinois the following document: Chicago Sun-
Times Certiflcate of Publication and a true and correct copy thereof is served upon you herewith.

PAUL J. RICHARDS, ARDC #06230122
EMMA J. VOSICKY, ARDC #03124250
Kavanagh Grurnley & Gorbold LLC
111 North Ottawa Street
Joliet, Illinois 60432
(815) 727-4511

richards k llc.com

evosickyr§j"l;gg|lc.com

568590

WM CAPITAL MANAGEMENT, INC., AS
SUCCESSOR IN INTEREST TO THE FEDERAL
DEPOSIT INSURANCE CORPORATION AS
RECEIVER FOR EDGEBROOK BANK

By: fsi Emma J. V`osiclgy
One of Its Attorneys

 

Case: 1:15-cv-08542 Document #: 127 Filed: 04/22/19 Page 2 of 2 Page|D #:1010

CERTIFICATE OF SERVICE

l hereby certify that on April 22, 2019, I electronically filed the above document with the
Clerk of the Court using the CM/ECF system, Which Will send notification of such filing to all
counsel of` record.

KAVANAGH GRUMLEY & GORBOLD LLC

By: /s/ Emma J. Vosicl<v

Attorneys f`or Plaintif`f`, WM CAPITAL
MANAGEMENT, INC. AS SUCCESSOR-IN-
INTEREST TO THE FEDERAL DEPOSIT
INSURANCE CORPORATION, AS RECEIVER
OF EDGEBROOK BANK

Emma J. Vosicky ARDC #034124250
Kavanagh Grumley & Gorbold LLC
111 North Ottawa Street

Joliet, Illinois 60432

(815) 727-4511

568590 2

